Peck, P. J. (dissenting).
The opinion of the court states that it is not applying the principle of finality to the administrative determination made here because it is not clear whether there was any fraud or other improper action on the part of the parties which may have misled the Authority in its original decision.
It could hardly be clearer that there was no such fraud or improper action on the part of petitioners. A trial was had at the direction of Special Term for the precise purpose of trying out and determining this question. The trial court found: “ It appears that not only was there no lack of disclosure, not only was there no misleading, but the papers which were sent to the Authority were completely full and frank, and omitted nothing.”
The majority opinion does not seem to question this finding and acknowledges that there is nothing in the record to support the finding of the Authority that the petitioners had made any false or misleading statements or that the Authority was misled in its original decision. What warrant can there be, therefore, for remanding the matter to the Authority for further inquiry? The Authority had its full opportunity to submit to the court any facts which would support its position. Having failed to adduce any such facts, I am unable to see any justification for giving the Authority itself another review of the matter.
Nor can I understand the purpose or possible consequence of the further inquiry allowed the Authority. Seemingly, the purpose is not to give the Authority another opportunity to show *80that it was misled by petitioners — the negative of that question having been determined and settled — but to allow the Authority to inquire into the knowledge of its subsidiary, the local board, and whether the local board may have failed to make a full disclosure of its knowledge to the Authority.
If the Authority should wish to make such an intramural inquiry as an administrative check on its agency, it is undoubtedly privileged to do so, but I am unable to see how any default of the local board, not caused by some wrong on the part of petitioners, can affect petitioners or serve as a basis for recalling the determination made in their favor. That determination on the basis of the record before us should be final (Matter of Cupo v. McGoldrick, 278 App. Div. 108; Matter of Saltzman v. O’Connell, 282 App. Div. 732).
Breitel and Bergan, JJ., concur with Valente, J.; Peck, P. J., dissents and votes to confirm in opinion, in which Frank, J., concurs.
The order of Trial Term and the order of Special Term reversed because while the record is inadequate to support the agency’s determination, in the exercise of discretion the matter is remanded for the taking of further proof and reconsideration in the light of the opinion herein. Settle order on notice.